0:20-cv-02725-RBH-PJG                  Date Filed 05/18/21            Entry Number 105              Page 1 of 5




                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                          ROCK HILL DIVISION

    Christopher Lane,                        )                     Civil Action No.: 0:20-cv-02725-RBH-PJG
                                             )
            Plaintiff,                       )
                                             )
    v.                                       )                     ORDER
                                             )
    Willie Davis, Kameron Love, John Palmer, )
    (First Name Unknown) Kimbrell, Daniel    )
    Harouff, Katasha Harper, Curtis Earley,  )
    Daniel Cotter, and Jacquelyn I. Duckett, )
                                             )
            Defendants.                      )
    ____________________________________)

           This matter is before the Court on Plaintiff Christopher Lane’s objections to the Report and

    Recommendation (“R & R”) of United States Magistrate Judge Paige J. Gossett, who recommends

    summarily dismissing Defendant Jacquelyn I. Duckett from this action.1 See ECF Nos. 87 & 91.

                                                   Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).



1
          The Magistrate Judge reviewed the complaint pursuant to 28 U.S.C. §§ 1915 and 1915A and issued the R
& R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). The Court is mindful of its
duty to liberally construe Plaintiff’s pro se filings. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (recognizing “[a]
document filed pro se is to be liberally construed” (internal quotation marks omitted)). But see United States v.
Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts must liberally construe the claims of pro se litigants,
the special judicial solicitude with which a district court should view pro se filings does not transform the court into
an advocate.” (internal citations, quotation marks, ellipsis, and brackets omitted)).
0:20-cv-02725-RBH-PJG          Date Filed 05/18/21       Entry Number 105         Page 2 of 5




       The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

to which objections have been filed. Id. However, the Court need not conduct a de novo review when

a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

718 F.2d 198, 199–200 (4th Cir. 1983).

                                               Discussion

       Plaintiff is a state prisoner who alleges a South Carolina Department of Corrections officer

(Defendant Kimbrell) sexually assaulted him. He has filed an amended complaint pursuant to 42 U.S.C.

§ 1983 against various prison officials and a state magistrate judge—Defendant Duckett. See ECF No.

73. Plaintiff alleges that he wrote Defendant Duckett to report the sexual assault and to ask her to issue

an arrest warrant, that she forwarded his legal documents to law enforcement, and that her office does

not have a copy of those documents. Id. at pp. 2–3. The Magistrate Judge recommends summarily

dismissing Defendant Duckett because (1) she is entitled to judicial immunity and (2) Plaintiff fails to

raise a cognizable legal claim against her and fails to plead any facts plausibly showing she violated his

constitutional rights. See ECF No. 87 [R & R] at pp. 3–4 & n.2.

       Plaintiff objects to the R & R, arguing Defendant “Duckett should not be dismissed from this

suit because [1] she is not immune and [2] a claim has been stated against her.” ECF No. 91 at p. 4.

Regarding judicial immunity, Plaintiff attaches a letter from the Gantt Summary Court in Greenville,




                                                    2
0:20-cv-02725-RBH-PJG                Date Filed 05/18/21            Entry Number 105             Page 3 of 5




    South Carolina (where Defendant Duckett presides2) that states “Gantt Summary has no jurisdiction in

    this matter.” ECF No. 91-2. Plaintiff further asserts he “asked for declaratory and injunctive relief.”

    ECF No. 91 at p. 3; see Foster v. Fisher, 694 F. App’x 887, 889 (4th Cir. 2017) (stating “judicial

    immunity does not apply to claims for equitable relief”). Even if judicial immunity is inapplicable, see

    Mireles v. Waco, 502 U.S. 9, 12 (1991) (noting “a judge is not immune for actions, though judicial in

    nature, taken in the complete absence of all jurisdiction”), the Court agrees with the Magistrate Judge’s

    alternative conclusion that Plaintiff fails to state a claim against Defendant Duckett. Compare 28

    U.S.C. § 1915(e)(2)(B)(iii) (authorizing summary dismissal based on immunity from damages), and

    28 U.S.C. § 1915A(b)(2) (same), with 28 U.S.C. § 1915(e)(2)(B)(ii) (authorizing summary dismissal

    for failure to state a claim), and 28 U.S.C. § 1915A(b)(1) (same).

           “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

    Constitution and laws of the United States, and must show that the alleged deprivation was committed

    by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988); see also Thomas

    v. Salvation Army S. Terr., 841 F.3d 632, 637 (4th Cir. 2016) (noting a court reviewing a pro se

    complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) must liberally construe the allegations and “accept

    pleaded facts as true,” but the complaint “still must contain enough facts to state a claim for relief that

    is plausible on its face” (internal quotation marks omitted)).

           Plaintiff asserts his claims against Defendant Duckett are “denial of due process and denial of

    access to the courts.” ECF No. 91 at p. 3. He alleges she has denied him due process and access to the

    courts by not returning his legal documents (a “complaint, affidavits, evidence and 13 exhibits”) or


2
         See Gantt Summary Court, https://www.greenvillecounty.org/MagistrateCourts/Gantt.aspx (listing “Judge
Jacquelyn I. Duckett”); see generally United States v. Garcia, 855 F.3d 615, 621 (4th Cir. 2017) (recognizing courts
“routinely take judicial notice of information contained on state and federal government websites”).

                                                             3
0:20-cv-02725-RBH-PJG                  Date Filed 05/18/21             Entry Number 105               Page 4 of 5




    forwarding them to the appropriate jurisdiction. Id. Plaintiff asserts he needs those documents “in order

    to prove [his] claim against some of the defendants in this current case.” Id. at p. 2.3

            Plaintiff’s due process and access-to-courts claims both fail because Defendant Duckett’s

    alleged action—forwarding his legal documents to law enforcement/SLED (and not returning them to

    Plaintiff, sending them to an appropriate court, or keeping a copy)—does not amount to a constitutional

    violation. See generally Daniels v. Williams, 474 U.S. 327, 328 (1986) (“[T]he Due Process Clause is

    simply not implicated by a negligent act of an official causing unintended loss of . . . property.”); Pink

    v. Lester, 52 F.3d 73, 77 (4th Cir. 1995) (concluding “Daniels removes negligent denials of access from

    the reach of § 1983”); cf. id. (“[A] clerk of court’s failure to file a prisoner’s complaint was not a

    violation of the prisoner’s right of access.” (citing Kincaid v. Vail, 969 F.2d 594, 601–03 (7th Cir.

    1992))). His access-to-courts claim also fails because he does not plausibly allege an actual injury; and

    regardless of his inability to retrieve the legal documents, he in fact has accessed the courts by filing the

    instant federal lawsuit (and a state lawsuit, see ECF No. 101-3) concerning the alleged sexual assault.

    See Lewis v. Casey, 518 U.S. 343, 354–55 (1996) (recognizing the actual injury requirement, rejecting

    any suggestion “that the State must enable the prisoner . . . to litigate effectively once in court,” and

    explaining “[i]mpairment of any other litigating capacity is simply one of the incidental (and perfectly

    constitutional) consequences of conviction and incarceration”).4

3
         The letter from the Gantt Summary Court indicates the South Carolina State Law Enforcement Division
(“SLED”) received Plaintiff’s legal documents. See ECF No. 91-2. Plaintiff indicates he has been unable to retrieve
those documents from either Defendant Duckett or SLED. See ECF No. 91 at pp. 2–3.
4
           As mentioned above, Plaintiff alleges in his amended complaint that he asked Defendant Duckett “to issue
an arrest warrant on the Defendants [the prison officials].” ECF No. 73 at p. 2. However, a victim does not have
a right to a criminal investigation or criminal prosecution of other people, Sattler v. Johnson, 857 F.2d 224, 227 (4th
Cir. 1988), and private citizens do not have standing to request the prosecution of other people. Linda R.S. v.
Richard D., 410 U.S. 614, 619 (1973); see, e.g., Harris v. Salley, 339 F. App’x 281, 283 (4th Cir. 2009) (“Harris
does not have a constitutional right to institute criminal proceedings against Salley or to sue the defendants for failing
to use their authority to do so.”).

                                                                 4
0:20-cv-02725-RBH-PJG                   Date Filed 05/18/21             Entry Number 105               Page 5 of 5




           The Court finds Plaintiff has not plausibly alleged Defendant Duckett violated any constitutional

    right. He fails to state a claim against her, and the Court will dismiss her with prejudice.5

                                                          Conclusion

           For the foregoing reasons, the Court ADOPTS AS MODIFIED the Magistrate Judge’s R &

    R [ECF No. 87] and DISMISSES Defendant Duckett with prejudice and without issuance and service

    of process. This action remains pending as to the other defendants.

           IT IS SO ORDERED.



    Florence, South Carolina                                                            s/ R. Bryan Harwell
    May 18, 2021                                                                        R. Bryan Harwell
                                                                                        Chief United States District Judge




5
           Dismissal of Defendant Duckett is with prejudice because Plaintiff fails to state a claim against her. See
Thomas, 841 F.3d at 637 (“The standards for reviewing a dismissal under § 1915(e)(2)(B)(ii) are the same as those
for reviewing a dismissal under Federal Rule of Civil Procedure 12(b)(6).”); Carter v. Norfolk Cmty. Hosp. Ass’n,
761 F.2d 970, 974 (4th Cir. 1985) (“A district court’s dismissal under Rule 12(b)(6) is, of course, with prejudice
unless it specifically orders dismissal without prejudice. That determination is within the district court’s discretion.”).
Furthermore, Plaintiff has already had a chance to amend his complaint (and the deadline for filing another motion
to amend has passed), and his objections indicate an intent to stand on his amended complaint. See generally Bing
v. Brivo Sys., LLC, 959 F.3d 605, 610–15 (4th Cir. 2020) (discussing dismissals with prejudice versus without
prejudice); see, e.g., Matousek v. Woodforest Nat’l Bank, 764 F. App’x 301, 302 (4th Cir. 2019) (reviewing a
§ 1915(e)(2) dismissal for failure to state a claim, noting “the district court already ha[d] afforded [the plaintiff] the
opportunity to amend,” and recognizing “the district court, in its discretion, [could] dismiss the complaint with
prejudice”).

                                                                 5
